DETAILED ACTION
Claim Rejections - 35 USC § 103
1.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claims 1, 9-16, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Cao et al. (US20190206051) in view of Li et al. (US20100119033).
Considering claim 1, Cao teaches a system (100, Fig.1), comprising: 
at least one storage device storing executable instructions, and at least one processor in communication with the at least one storage device, when executing the executable instructions (Fig.2, 4), causing the system to perform operations including: 
obtaining image data of an object acquired by an imaging device ([0010] acquired from an image acquisition device or a plurality of pressure sensors); 
determining one or more regions of interest (ROIs) of the object ([0011] processor may also determine, based on the 3D model of the subject and the information associated with thermal distribution of the subject, the position of the ROI inside the subject); 
determining, based on each ROI of the one or more ROIs, a target portion of the image data corresponding to the ROI among the image data ([0050] determining a region of interest (ROI) of a subject for medical examination. For example, the systems and/or methods provided in the present disclosure may determine a three-dimensional (3D) model of the subject, and determine the ROI based on the 3D model and/or the spatial position of the subject with respect to the imaging device. The 3D model of the subject may be determined by various ways disclosed in the present disclosure. For example, the 3D model may be determined based on a flexible device configured with a plurality of position sensors, structured light projected on the subject, time of flight (TOF) information associated with light pulses emitted toward the subject, or the like, or any combination thereof); and 
reconstructing, based on the target portion of the image data ([0057] processing engine 140 may reconstruct an image based on projection data generated by the imaging device 110. As another example, the processing engine 140 may determine the position of a target region (e.g., a region in a patient) to be scanned by the imaging device 110), one or more images (Fig.4, [0072]-[0073] the model generation module 420 may generate the 3D model according to a 3D reconstruction technique, a surface fitting technique, or any other suitable technique that can be used to generate a 3D model. Exemplary 3D reconstruction techniques may include an algorithm…ROI determination module 430 may determine the position of the ROI of the subject related to the imaging device 110. The position of the ROI may be determined based on a position of the ROI with respect to the 3D model and the position of the subject with respect to the imaging device 110).
 Cao do not clearly teach reconstructing, based on one or more images of the ROI.
Li teaches reconstructing, based on one or more images of the ROI (Fig.8a-c, [0092]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine or modify of Li to Cao to improves the quality of diagnostic imaging, while also reducing the risk(s) that are inherent to a patient undergoing imaging using modalities (such as CT) that employ ionizing radiation.
Considering claim 18, Cao teaches a method, implemented on a computing device including at least one processor and at least one storage medium, and a communication platform connected to a network, the method comprising: 
obtaining image data of an object acquired by an imaging device ([0010] acquired from an image acquisition device or a plurality of pressure sensors); 
determining one or more regions of interest (ROIs) of the object ([0011] processor may also determine, based on the 3D model of the subject and the information associated with thermal distribution of the subject, the position of the ROI inside the subject); 
determining, based on each ROI of the one or more ROIs, a target portion of the image data corresponding to the ROI among the image data ([0050] determining a region of interest (ROI) of a subject for medical examination. For example, the systems and/or methods provided in the present disclosure may determine a three-dimensional (3D) model of the subject, and determine the ROI based on the 3D model and/or the spatial position of the subject with respect to the imaging device. The 3D model of the subject may be determined by various ways disclosed in the present disclosure. For example, the 3D model may be determined based on a flexible device configured with a plurality of position sensors, structured light projected on the subject, time of flight (TOF) information associated with light pulses emitted toward the subject, or the like, or any combination thereof); and 
reconstructing, based on the target portion of the image data ([0057] processing engine 140 may reconstruct an image based on projection data generated by the imaging device 110. As another example, the processing engine 140 may determine the position of a target region (e.g., a region in a patient) to be scanned by the imaging device 110), one or more images (Fig.4, [0072]-[0073] the model generation module 420 may generate the 3D model according to a 3D reconstruction technique, a surface fitting technique, or any other suitable technique that can be used to generate a 3D model. Exemplary 3D reconstruction techniques may include an algorithm…ROI determination module 430 may determine the position of the ROI of the subject related to the imaging device 110. The position of the ROI may be determined based on a position of the ROI with respect to the 3D model and the position of the subject with respect to the imaging device 110).
Cao do not clearly teach reconstructing, based on one or more images of the ROI.
Li teaches reconstructing, based on one or more images of the ROI (Fig.8a-c, [0092]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine or modify of Li to Cao to improves the quality of diagnostic imaging, while also reducing the risk(s) that are inherent to a patient undergoing imaging using modalities (such as CT) that employ ionizing radiation.
Considering claim 20, Cao teaches a non-transitory computer readable medium, comprising executable instructions that, when executed by at least one processor, direct the at least one processor to perform a method, the method comprising: 
obtaining image data of an object acquired by an imaging device ([0010] acquired from an image acquisition device or a plurality of pressure sensors); 
determining one or more regions of interest (ROIs) of the object ([0011] processor may also determine, based on the 3D model of the subject and the information associated with thermal distribution of the subject, the position of the ROI inside the subject); 
determining, based on each ROI of the one or more ROIs, a target portion of the image data corresponding to the ROI among the image data ([0050] determining a region of interest (ROI) of a subject for medical examination. For example, the systems and/or methods provided in the present disclosure may determine a three-dimensional (3D) model of the subject, and determine the ROI based on the 3D model and/or the spatial position of the subject with respect to the imaging device. The 3D model of the subject may be determined by various ways disclosed in the present disclosure. For example, the 3D model may be determined based on a flexible device configured with a plurality of position sensors, structured light projected on the subject, time of flight (TOF) information associated with light pulses emitted toward the subject, or the like, or any combination thereof); and 
reconstructing, based on the target portion of the image data ([0057] processing engine 140 may reconstruct an image based on projection data generated by the imaging device 110. As another example, the processing engine 140 may determine the position of a target region (e.g., a region in a patient) to be scanned by the imaging device 110), one or more images (Fig.4, [0072]-[0073] the model generation module 420 may generate the 3D model according to a 3D reconstruction technique, a surface fitting technique, or any other suitable technique that can be used to generate a 3D model. Exemplary 3D reconstruction techniques may include an algorithm…ROI determination module 430 may determine the position of the ROI of the subject related to the imaging device 110. The position of the ROI may be determined based on a position of the ROI with respect to the 3D model and the position of the subject with respect to the imaging device 110).
Cao do not clearly teach reconstructing, based on one or more images of the ROI.
Li teaches reconstructing, based on one or more images of the ROI (Fig.8a-c, [0092]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine or modify of Li to Cao to improves the quality of diagnostic imaging, while also reducing the risk(s) that are inherent to a patient undergoing imaging using modalities (such as CT) that employ ionizing radiation.
Considering claim 9, Cao and Li further teach wherein the reconstructing, based on the target portion of the image data, one or more images of the ROI further includes: performing a correction operation on the target portion of the image data (Cao: [0057], [0072]-[0073] the model generation module 420 may generate the 3D model according to a 3D reconstruction technique, a surface fitting technique, or any other suitable technique that can be used to generate a 3D model), the correction operation including at least one of a normalized correction, a scattering correction (Li: [0007]), or a random correction.
Considering claim 10, Cao and Li further teach wherein the reconstructing, based on the target portion of the image data, one or more images of the ROI further includes: generating the one or more images by performing an iterative reconstruction (Cao: [0057], [0072]-[0073] the model generation module 420 may generate the 3D model according to a 3D reconstruction technique, a surface fitting technique, or any other suitable technique that can be used to generate a 3D model) or an analytical reconstruction on the target portion of the image data.
Considering claim 11, Cao and Li further teach wherein the one or more images include dynamic images of the ROI, and the operations further including: determining, based on the one or more dynamic images of the ROI, a plasma input function (Cao: [0057], [0072]-[0073] the model generation module 420 may generate the 3D model according to a 3D reconstruction technique, a surface fitting technique, or any other suitable technique that can be used to generate a 3D model).
Considering claim 12, Cao and Li further teach wherein the determining, based on the one or more dynamic images of the ROI, a plasma input function includes: for each of the one or more dynamic images, determining a target region from the ROI represented in the dynamic image (Cao: [0057], [0072]-[0073] the model generation module 420 may generate the 3D model according to a 3D reconstruction technique, a surface fitting technique, or any other suitable technique that can be used to generate a 3D model), the target region representing a blood pool (Cao: [0091] vessels, [0088] determine a position of the ROI in the subject with respect to the imaging device 110. The ROI may be an entire body of the subject or a portion of the subject (e.g., one or more organs) depending on diagnostic needs. For example, the ROI may be an esophagus, a trachea, a bronchus, a stomach, a gallbladder, a small intestine, a colon, a bladder, a ureter, a uterus, a fallopian tube, or the like, or any combination thereof); determining a certain value based on pixel values in the target region; and determining, based on certain values corresponding to the one or more dynamic images (Cao: [0091]), the plasma input function.
Considering claim 13, Cao and Li further teach wherein the determining a target region from the ROI represented in the dynamic image, the target region representing a blood pool (Cao: Vessels [0091]) further includes: obtaining one or more reference images representing the ROI (Cao: [0010]-[0011]); determining the target region represented in each of the one or more reference images ([0014], [0073]); and matching each of the one or more reference images with one of the one or more dynamic images to determine the target region represented in the image (Cao: [0091] vessels, [0088] determine a position of the ROI in the subject with respect to the imaging device 110. The ROI may be an entire body of the subject or a portion of the subject (e.g., one or more organs) depending on diagnostic needs. For example, the ROI may be an esophagus, a trachea, a bronchus, a stomach, a gallbladder, a small intestine, a colon, a bladder, a ureter, a uterus, a fallopian tube, or the like, or any combination thereof).
Considering claim 14, Cao and Li further teach wherein the determining a target region from the ROI represented in the image further includes: determining a reference image from the one or more dynamic images (Cao: [0091] vessels, [0088] determine a position of the ROI in the subject with respect to the imaging device 110. The ROI may be an entire body of the subject or a portion of the subject (e.g., one or more organs) depending on diagnostic needs. For example, the ROI may be an esophagus, a trachea, a bronchus, a stomach, a gallbladder, a small intestine, a colon, a bladder, a ureter, a uterus, a fallopian tube, or the like, or any combination thereof), an activity value of a concentration of a radioactive tracer in the blood pool representing in the reference image exceeding a threshold; and matching the reference image with one of the one or more dynamic images to determine the target region represented in the image (Cao: [0093], Li: [0060]).
Considering claim 15, Cao and Li further teach wherein the determining a target region from the ROI represented in the image further includes: determine the target region represented in the image using a trained machine learning model (Cao: [0175]).
Considering claim 16, Cao and Li further teach wherein the ROI includes at least one of an aortic region or a heart (Cao: [0091], [0111]).
3.	Claims 2, 8, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Cao et al. (US20190206051), in view of Li et al. (US20100119033), and further in view of Pan et al. (US20090175562).
	Considering claim 2, Cao and Li do not clearly teach wherein the imaging device includes a plurality of detector rings arranged along an axial direction of the imaging device, each of the plurality of detector rings includes detecting units arranged along a radial direction of the imaging device, the image data relates to multiple lines of response (LORs), each of which associated with two detector units that are located two sides of the axial direction; and the target portion of the image data corresponding to the ROI relates to target LORS among the multiple LORs that traverse a reconstructed axial field of view (AFOV) of the ROI.
Pan teaches wherein the imaging device includes a plurality of detector rings arranged along an axial direction of the imaging device ([0033] detection elements are employed and arranged to form a stack of circular detector rings), each of the plurality of detector rings includes detecting units arranged along a radial direction of the imaging device ([0007] detector at an angle different from that shown in FIG. 1a, [0207] example, a helical scan may be generated by rotating source 312 and detector 320 in synch while subjecting object 316 to translational movement. Line, circular and helical scans), the image data relates to multiple lines of response (LORs) ([0340], [0589] FIG. 85A illustrates two examples of fan-beam projections generated by grouping the LORs associated with a given detection element (designated as A or B in FIG. 85A) in a 2D rectangular PET system. By artificially advancing the detection element along the detector faces (indicated by arrows in FIG. 85A), an effective source trajectory may be obtained), each of which associated with two detector units that are located two sides of the axial direction ([0007] detector at an angle different from that shown in FIG. 1a, [0207] example, a helical scan); and the target portion of the image data corresponding to the ROI relates to target LORS among the multiple LORs that traverse a reconstructed axial field of view (AFOV) of the ROI ([0652] reconstructing exact region-of-interest (ROI) images with less data than that required to reconstruct the entire reconstruction field-of-view (FOV) by use of the FFBP methodology. These methodologies can reconstruct an ROI image from a reduced-scan angular range, which is smaller than the short-scan angular range of .pi. plus the fan angle needed by the FFBP methodology. Reconstructing ROI images from motion-contaminated reduced-scan data may be effective in suppressing motion artifacts. However, the amount by which the reduced-scan angular range can be shortened is dependent on the spatial location of the object of interest within the FOV).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine or modify of Pan to Cao and Li to allow for reducing data acquired and/or processing for reconstructing a substantially exact image of the ROI.
Considering claim 8, Cao, Li, and Pan further teach wherein the reconstructing, based on the target portion of the image data, one or more images of the ROI further includes: determining, based on the reconstructed AFOV of the ROI (Li: Fig.8a-c, [0092], Pan: [0652]), an axial dimensionality of the one or more images (Pan: [0335]); and reconstructing, based on the target portion of the image data and the axial dimensionality, the one or more images of the ROI ([0736] projection data are obtained in an axial cine mode, in which data are obtained over one slice before progressing to the next, the WBPF methodology may be used to reconstruct ROI images using full-scan, short-scan, or even reduced-scan data).
Considering claim 17, Cao, Li, and Pan further teach wherein a length of the reconstructed AFOV of the ROI is larger than a length threshold (Li: [0060] in FIG. 1B. Missing data during the second scan of ROI imaging can be approximately recovered from the previously acquired projections .sup.16. The preliminary reconstructed ROI is registered to the previously acquired 3-D images. Similar studies using a priori information for reconstruction with limited FOV were previously discussed.sup.17 18, Pan: [0252]).
Allowable Subject Matter
4.	Claims 3-7 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAI MINH NGUYEN whose telephone number is (571)272-7923. The examiner can normally be reached 6-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on 571-272-7904. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KHAI M NGUYEN/             Primary Examiner, Art Unit 2641